Citation Nr: 1540925	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating (or evaluation) for bilateral hearing loss for the rating period from August 14, 2008. 

2.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1967 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In July 2011, the Veteran testified at a Board videoconference hearing held at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  The Veterans Law Judge (VLJ) who conducted that hearing has since retired from the Board.  In August 2014, the Board sent the Veteran a letter informing him of this and asking if he wished to attend another hearing before a VLJ who would render a determination in his case.  The Veteran responded in September 2014 that he wanted another hearing.  See 38 C.F.R. § 20.707.  The Veteran was scheduled for a Board hearing in March 2015.  The Veteran went to the RO on the day of the scheduled hearing and informed a VA employee that he did not wish to appear for the hearing if it was only for the bilateral hearing loss issue.  See June 2015 appellant's brief.  As such, the Board deems the Veteran's request for a second Board hearing withdrawn, and the Board will proceed with deciding the appeal based on the evidence of record, to include the July 2011 Board hearing transcript.  See 38 C.F.R. § 20.704 (2015); Arneson v. Shinseki, 24 Vet. App. 379 (2011).

In September 2011, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining the Veterans' Social Security disability records, and to afford the Veteran a VA audiometric examination.  VA attempted to obtain the Veteran's Social Security disability records, but was informed by the Social Security Administration that the Veteran's records are unavailable because they had been destroyed.  The Veteran was afforded the VA audiometric examination in October 2011.  Based on the foregoing, the Board concludes that the AOJ substantially complied with the September 2011 and October 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire rating period from February 14, 2008, the Veteran's bilateral hearing loss disability has exhibited no worse than Level II hearing in the right ear and Level II hearing in the left ear.


CONCLUSION OF LAW

For the entire rating period from February 14, 2008, the criteria for a higher (compensable) disability rating for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  With regard to the issue of increased rating for bilateral hearing loss, the RO issued a February 2008 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, the July 2011 Board hearing transcript, and the Veteran's written statements.  

The record indicates that the Veteran receives Social Security Administration (SSA) disability benefits; however, VA's efforts to obtain SSA records were unsuccessful.  In October 2012, VA prepared a Formal Finding of Unavailability for the SSA  records, indicating that further efforts to obtain the records would be futile because SSA indicated that the Veteran's SSA disability records had been destroyed.  In July 2012, VA requested that the Veteran provide any such records, but the Veteran has not provided a response.  For these reasons, the Board finds that VA has met its duty to assist the Veteran in obtaining potentially relevant SSA disability records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010). 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) (2015) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.  

The RO arranged for VA audiometric examinations in October 2008, October 2011, and October 2012.  Taken together, these examinations are adequate for purposes of rating the service-connected bilateral hearing loss.  The examiners reviewed the Veteran's medical history and complaints, made clinical measures and observations including audiometric testing and speech recognition testing, and rendered opinions regarding the severity of the bilateral hearing loss disability.  The examination reports contain all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for all opinions given, and address the functional effects caused by the bilateral hearing loss disability.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Martinak at 455.  Specifically, the October 2008 VA examiner provided a description of the functional effect of the bilateral hearing loss, noting that the Veteran reported that hearing loss causes difficulty hearing high-pitched tones without his left hearing aid.  The October 2011 VA examiner provided a description of the functional effect of the bilateral hearing loss, noting that the Veteran reported difficulties communicating with others, and that he could not pronounce words correctly because he does not hear them properly.  The October 2011 VA examiner also provided an opinion with respect to the effect of bilateral hearing loss on occupational functioning.  The October 2012 VA examiner provided a description of the functional effect of the bilateral hearing loss, noting that the Veteran reported difficulty with hearing and understanding speech, especially in the presence of background noise.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the bilateral hearing loss disability did not change in severity during the rating period on appeal, so does not warrant staged rating as discussed in detail below.  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the weight of the evidence demonstrates that bilateral hearing loss did not undergo an increase within the one year period before the claim was filed with VA in February 2008.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Disability Rating for Bilateral Hearing Loss

A February 2005 final rating decision granted service connection for bilateral hearing loss, initially assigning a noncompensable (0 percent rating).  The Veteran filed the current claim for increased rating for the bilateral hearing loss disability on February 14, 2008.  Ratings for service-connected hearing loss range from noncompensable (zero percent) to 100 percent for hearing loss.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code (DC) 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including controlled speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIA, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

The Board can accept and rate based on private audiometric test scores, which were provided in graph form.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record). 

The Veteran is in receipt of a noncompensable (0 percent) disability rating for bilateral hearing loss for the entire rating period on appeal from February 14, 2008.   The Veteran contends that a higher rating for bilateral hearing loss is warranted because bilateral hearing loss causes difficulties in communicating with others, speaking and pronouncing words correctly, and hearing and understanding speech, especially high-pitched sounds or when there is background noise.  See February 2009 VA Form 9; July 2011 Board hearing transcript.  After considering all the evidence, lay and medical, the Board finds that the weight of the competent and probative lay and medical evidence demonstrates that a compensable disability rating for the service-connected bilateral hearing loss is not warranted for the entire appeal period from February 14, 2008.  

At a VA audiometric examination in October 2008, puretone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
20
90
105
LEFT
15
45
90
105

Word recognition scores, based on the Maryland CNC test, were 96 percent bilaterally.  The pertinent diagnosis was bilateral sensorineural hearing loss.

These results yield a puretone threshold average of 57. 5 for the right ear and 63.75 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral II is designated for the right ear and a Roman numeral II is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable (0 percent) disability rating is derived from Table VII of 38 C.F.R. § 4.85; thus, this audiometric and speech recognition evidence does not support a finding of a compensable disability rating.  Additionally, the readings reported by the October 2008 VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.

The Board has considered and weighed the results of the January 2011 private audiometric testing showing puretone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
25
90
100
LEFT
30
40
90
100

These results yield a puretone threshold average of 57.5 decibels in the right ear and 65 decibels in the left ear.  

The January 2011 private audiology speech recognition results are inadequate for VA rating purposes because the VA audiologist did not use the Maryland CNC test for speech discrimination testing as required by VA regulation.  38 C.F.R. § 4.85(a).  An examination for hearing impairment "must include a controlled speech discrimination test (Maryland CNC)" and a puretone audiometry test.  38 C.F.R. § 4.85(a).  As noted above, Table VIA, for hearing impairment based only on the puretone threshold average will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  The January 2011 private examiner did not indicate that use of speech recognition test is not appropriate.  

Given that the January 2011 private audiology examination does not include Maryland CNC test results, and does not have an examiner certification pursuant to 38 C.F.R. § 4.85(a), the Board will use the January 2011 private examination report's puretone averages together with the closest valid results in the October 2011 VA examination report's Maryland CNC word recognition scores to determine the disability rating.  See 38 C.F.R. § 4.2 (VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability).  Applying Table VI to the Veteran's hearing loss, the January 2011 private audiology report's puretone averages and the October 2011 VA examination report's word recognition scores (96 percent bilaterally) result in numerical designations of Level II in the right ear and Level II in the left ear, which equates to a noncompensable disability rating.  38 C.F.R. § 4.85; thus, this audiometric and speech recognition evidence does not support a finding of a compensable disability rating.  Additionally, the readings reported by the January 2011 private examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.

At a VA audiometric examination in October 2011, puretone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
25
85
95
LEFT
25
45
85
100

Word recognition scores, based on the Maryland CNC test, were 96 percent bilaterally.  The pertinent diagnosis was bilateral sensorineural hearing loss.

The October 2011 VA audiology examination results yield a puretone threshold average of 56.25 for the right ear and 63.75 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral I is designated for the right ear and a Roman numeral II is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable (0 percent) disability rating is derived from Table VII of 38 C.F.R. § 4.85; thus, this audiometric and speech recognition evidence does not support a finding of a compensable disability rating for any period.  Additionally, the readings reported by the October 2011 VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.

At a VA audiometric examination in October 2012, puretone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
30
85
100
LEFT
25
40
85
100

Word recognition scores, based on the Maryland CNC test, were 92 percent bilaterally.  The pertinent diagnosis was bilateral sensorineural hearing loss.

These results yield a puretone threshold average of 58.75 for the right ear and 62.5 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral II is designated for the right ear and a Roman numeral II is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable (0 percent) disability rating is derived from Table VII of 38 C.F.R. § 4.85; thus, this audiometric and speech recognition evidence does not support a finding of a compensable disability rating.  Additionally, the readings reported by the October 2012 VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.

While the Veteran has reported difficulty with hearing others, recognizing speech, and pronouncing words correctly, which he reports has impacted social and occupational functioning, the percentage of speech recognition in both ears reflects high speech discrimination ability throughout the rating period on appeal.  Neither the Veteran nor the representative has contended that the hearing examinations are deficient in rating the bilateral hearing loss.

Despite the Veteran's contention that the service-connected hearing loss is severe enough to warrant a compensable rating for the entire rating period on appeal, the application of the rating schedule to the audiometric findings and speech recognition test scores does not establish entitlement to a compensable disability rating at any time during the rating period on appeal.  The Board does not find evidence that the rating assigned for bilateral hearing loss should be higher based on the facts found during the above-referenced period.  The weight of the competent and probative lay and medical evidence of record is against an increased (compensable) disability rating during the above-referenced period.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an increased (compensable) rating for bilateral hearing loss for the entire rating period on appeal from February 14, 2008.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the bilateral hearing loss disability for any part of the rating period on appeal.  The Veteran maintains that an extraschedular compensable rating is warranted in this case because, while the Veteran's audiometric thresholds meet the requirements only for the assigned (noncompensable) rating, the additional functional impairment resulting from the bilateral hearing loss disability is not adequately pictured by the schedular rating criteria.  See July 2014 appellant's brief.

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's bilateral hearing loss disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on audiometric examinations, as well as speech discrimination testing.  All the Veteran's hearing loss symptoms and described hearing impairment are contemplated by measures in the schedular rating criteria.  The Board recognizes and has considered reports by the Veteran of having difficulty with hearing others, recognizing speech (including television), and pronouncing words correctly, which he reports causes social and occupational limitation.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as measured by both audiometric testing and speech recognition testing, and specifically measure and contemplate difficulty hearing words in conversation (as measured by speech recognition testing).  Speech recognition is a schedular rating criterion that recognizes any difficulty or inability to understand certain words in conversation, including the Veteran's own spoken words, and, in turn, the impacts of that impaired ability on functioning, both social and occupational.  As discussed above, the evidence regarding functional impairment has been considered, and is measured by the schedular rating criteria.  

While the Veteran contends that his ability to hear has worsened as evidenced by the use of hearing aids, diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores upon which the Veteran is rated represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms or impairment from the service-connected bilateral hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria, namely, audiometric testing at a range of decibel levels and speech recognition testing.

Moreover, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to bilateral hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are coronary artery disease, residuals of shrapnel wound to the right arm, bilateral hearing loss, and tinnitus.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected bilateral hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased (compensable) disability rating for bilateral hearing loss for the entire rating period from February 14, 2008 is denied.


REMAND

TDIU 

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

During the July 2011 Board hearing, the Veteran asserted that he was a truck driver and that bilateral hearing loss affected his employability in that he would not pass a hearing test as part of the physical examination needed to drive a truck because he could not hear or pronounce words properly.  The October 2011 VA examiner opined that the degree and configuration of the Veteran's hearing loss would not be expected to render an individual unable to engage in substantially gainful employment, but that the Veteran has severe to profound sensorineural hearing loss bilaterally in the frequency range of 3000-8000 Hz, and that this hearing impairment would be expected to negatively impact the Veteran's employability if the employment required no hearing loss in the frequency range of 3000 Hz and higher. 

Taking Rice into consideration, the Board is construing this evidence, specifically the July 2011 Board hearing testimony and the October 2011 VA examination report, to raise a new claim for a TDIU; however, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU.  Moreover, a VA opinion, preferably by a vocational specialist may help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 
7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records should be requested and an opinion should be afforded.

Accordingly, entitlement to a TDIU is REMANDED for the following actions:

1. Provide the appropriate VCAA notice relating to a claim for a TDIU, and perform any related development (such as a VA Form 21-8940).

2. Thereafter, afford an appropriate VA examination to be conducted, if possible, by a vocational or similar specialist for an examination and opinion regarding the impact of the service-connected disabilities on the Veteran's employment potential.  The service-connected disabilities are coronary artery disease, residuals of shrapnel wound to the right arm, bilateral hearing loss, and tinnitus.

The examiner should obtain from the Veteran full and current employment history.  The examiner should also review the relevant evidence in the claims folder, to include any prior VA examinations.  

The examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  A rationale should be given for any opinion rendered.  

3. Thereafter, the AOJ should adjudicate the issue of TDIU.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a statement of the case (SOC), and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


